            Case 20-00674-JMM                          Doc 2          Filed 07/22/20 Entered 07/22/20 15:58:28                     Desc Main
                                                                     Document      Page 1 of 13
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                           District of Idaho
 In re       Best View Construction & Development, LLC                                                        Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $         Hourly fees - see
                                                                                                                            attached
                                                                                                                   engagement letter
             Prior to the filing of this statement I have received                                        $                  38,425.00
             Balance Due                                                                                  $                        TBD

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 See attached engagement letter.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               See attached engagement letter.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.


     Date                                                                        Matthew T. Christensen 7213
                                                                                 Signature of Attorney
                                                                                 ANGSTMAN JOHNSON
                                                                                 199 N. Capitol Blvd, Ste 200
                                                                                 BOISE, ID 83702
                                                                                 208-384-8588 Fax: 208-629-2157
                                                                                 info@angstman.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 20-00674-JMM   Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28   Desc Main
                            Document      Page 2 of 13
Case 20-00674-JMM   Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28   Desc Main
                            Document      Page 3 of 13
Case 20-00674-JMM   Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28   Desc Main
                            Document      Page 4 of 13




            06/08/2020
                                        Gaven J. King
Case 20-00674-JMM         Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28            Desc Main
                                  Document      Page 5 of 13

                                         EXHIBIT A

                                  ANGSTMAN JOHNSON

                               General Terms and Conditions

      Client. The terms “you” and the “client” are used interchangeably in this Engagement
Agreement; both refer to Best View Construction & Development, LLC

       Scope of Work. A description of the initial scope of work has been provided to you.
You may alter the scope of work or authorize additional work or new matters orally or in
writing. Unless otherwise provided and confirmed in writing, all matters will be subject to this
Engagement Agreement.

        Electronic Files. Angstman Johnson maintains client files electronically only. It is
important our clients understand that although we preserve original signatures pages or other
items required by certain laws or statutes, we do not maintain a paper file on behalf of our
clients. This means that any and all documents supplied to us by you or your agents or
representatives will be electronically scanned into our system and the original will be returned to
you. In the event a Judge or other party requires the production of an original document, you
must provide that original to the requesting party if their request falls under certain statutes or
rules which your case is governed.

        Document and Data Preservation. If this matter is an active dispute or if it is likely to
ripen into a dispute, you shall, immediately, preserve all potentially relevant evidence (including
documents, electronic data files, photographs or any other subject matter) that pertains to the
subject matter of the scope of work. Furthermore, you must:

       (a)     Identify all agents or employees in possession of potentially relevant evidence,
               and provide contact information so that the firm may provide written instructions
               to such individuals to preserve such information and cease all ordinary document
               destruction or computer backup overwriting;

       (b)     Meet with the attorney assigned to your matter and confer with that attorney to
               ensure that they understand all of your data retention practices and policies;

       (c)     Instruct all employees and agents to produce copies of any relevant active files
               and make sure that all backup media is safely stored; and

       (d)     Periodically monitor document and data preservation, and coordinate with the
               attorney assigned to your matter to ensure that all data and evidence is safely
               preserved.


        Social Media. Publishing information pertaining to your case or matter on social media
presents multiple risks and complications. Depending on the information and the surrounding
circumstances, such postings could waive privileges, make inadvertent or accurate admissions, or
violate pending court orders. Unless you have obtained prior approval from our firm, you agree
Case 20-00674-JMM         Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28             Desc Main
                                  Document      Page 6 of 13

to refrain from any social media postings or communication regarding the matters in which
Angstman Johnson is representing you.

        Billing Procedures. The firm typically provides monthly billing statements by regular
mail. Billing statements are broken out by matter and are sent to the person and address
identified for the particular matter. Please advise us if you would like the matters to be
organized differently or if you wish for the statements to be directed to a different person.
        Late Fees. The amounts shown on the firm’s statements are payable within thirty (30)
days after the date of the statement (unless chargeable to a Retainer Fund). Statements that are
not paid within thirty (30) days will be assessed a late payment charge at the rate of one and one-
half percent per month (18.0% per annum) on the unpaid balance.
        Billing Questions. The firm will be pleased to answer any questions you have about
billing. If you have concerns about any portion of a bill, please raise them promptly. We expect
you to pay without delay all but the disputed or questioned portion of the bill. The firm’s
acceptance of partial payment does not constitute an accord and satisfaction. Any concerns or
disputes about billing should be addressed promptly by both the client and the firm. If the
dispute cannot be resolved, either client or the firm is free to terminate the representation, while
the other party retains all rights and remedies.

         Fees. Unless otherwise agreed, the firm calculates fees based upon the hourly rates of the
attorneys, paralegals, and other timekeepers who perform professional services for the client. In
special circumstances, the firm may negotiate a fixed fee agreement for specific projects. This is
not the case here, unless a separate written agreement to that effect has been provided. Billing
rates for attorneys and other timekeepers expected to be working with the client are provided in
the accompanying Fee and Cost Schedule (Exhibit C). Fees for other attorneys and staff are
available upon request. Billing rates are subject to adjustment. Any adjustment in the hourly
rate or the addition of other timekeepers not listed on the attached Fee and Cost Schedule will be
reflected in the monthly billing statements presented to the client.

        Billable Time. The client will be charged for all time spent by timekeepers performing
work reasonable and appropriate for your representation. This includes attorneys, paralegals and
legal analysis and research, review and drafting of documents, telephone calls, correspondence,
meetings, responding to client inquiries, site visits, data gathering and preparation, outlining and
budget development, strategy development, task coordination, drafting and negotiation of
agreements, lobbying, presentations, and travel.

        Billable Costs. The client will be billed for all costs appropriately incurred on behalf of
the client. This may include postage, long distance telephone, photocopying, messenger service,
electronic research fees (such as Westlaw or Lexis), staff overtime on specific rush projects,
filing fees, and travel costs including meals and mileage. If extraordinary costs are expected to
be incurred, the client will be advised in advance and may be asked to make advance payment.

        Nonbillable Time and Costs. The firm does not bill the client for routine secretarial
costs, word processing or internet connections.

       Estimates. For most matters, it is difficult to predict the amount of time that will be
required, particularly where legal research, negotiation or litigation are involved. Therefore any
Case 20-00674-JMM         Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28             Desc Main
                                  Document      Page 7 of 13

estimates of fees or costs provided to the client are not guarantees or caps on the fees that may be
incurred, unless expressly provided in writing.

        Retention of Experts and Other Professionals. From time to time, it may be necessary
to retain experts, consultants, mediators or other professionals outside of this firm in connection
with our representation of you. Ordinarily, such professionals will submit their bills directly to
you, and you will be solely responsible for paying their fees and costs. In some instances it may
be advantageous for the professionals to be retained directly by this firm. The firm agrees to add
no administrative or overhead charge to fees or costs billed by the consultant or other
professional. In the event that this firm pays their fees and costs, you will be responsible to
promptly reimburse the firm therefore. If the fees are expected to be substantial, you may be
asked to provide advance funding. Whatever the arrangement, we will always obtain your
approval before retaining any professional outside this firm.

        Confidentiality. The firm is obligated to protect the client’s secrets and confidences, as
provided in the Idaho Rules of Professional Conduct. This obligation continues after the firm’s
representation is terminated. In special cases, confidentiality may be addressed in a separate
written agreement. If you have provided an email address to my firm, you acknowledge that the
email that was provided to us is secure, the account belongs to you, and there will not be a
waiver of the attorney client privilege and/or breach of the duty of confidentiality if my firm
sends documents and/or correspondence to that account.

       Work Product. The client is entitled to copies of all work product developed by the firm
on the client’s behalf. However, the firm may withhold work product if the client has failed to
pay fees and costs properly charged to the client.

       File Retention. The firm generally does not keep paper files; however, the firm does
maintain an electronic document database for each case. You are advised that you should keep
copies of any and all documents regarding your case in a safe place.

        Termination by Client. The client may terminate its relationship with the firm
unilaterally at any time upon written notice to the firm. Termination shall not affect the client’s
obligation to pay for services rendered. This includes fixed fees (if any), fees and costs
associated with the provision of services prior to termination, and fees and costs necessarily
incurred by the firm in order to wind down or hand over the work.

        Suspension of Work. The client’s failure to timely pay bills may result in immediate
suspension of services being provided by the firm. Suspension will not occur without prior
notice to the client and an opportunity to cure.

        Withdrawal by Firm. The firm reserves the right to withdraw from its representation
with the client’s consent or for good cause. Good cause may include the client’s failure to honor
the terms of the Engagement Agreement, the client’s failure to pay amounts billed in a timely
manner, the client’s failure to cooperate or follow the firm’s advice on a material matter, or any
fact or circumstance that would, in the firm’s view, impair an effective attorney-client
relationship or would render the firm’s continuing representation unlawful or unethical. If the
firm withdraws, the client will take all steps necessary to free the firm of any obligation to
perform further, including the execution of any documents (including forms for substitution of
counsel) necessary to complete its withdrawal, and the firm will be entitled to be paid for all
Case 20-00674-JMM        Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28         Desc Main
                                 Document      Page 8 of 13

services rendered as well as disbursements, costs, and other charges made or incurred on behalf
of the client prior the date of the withdrawal or necessarily incurred in the course of winding
down or handing work over.
Case 20-00674-JMM         Doc 2     Filed 07/22/20 Entered 07/22/20 15:58:28             Desc Main
                                   Document      Page 9 of 13

                                           EXHIBIT B

                                  ANGSTMAN JOHNSON

                                   Retainer Fund Agreement

       All funds paid into the Retainer Fund are held by the firm but belong to the client until
such time as fees or costs are properly incurred pursuant to the Engagement Agreement. Upon
termination of the firm’s representation of the client, the client is entitled to a full refund of any
funds paid in excess of fees and costs properly incurred under this Engagement Agreement.

        The firm will maintain an accurate accounting of all funds placed into and paid out of the
Retainer Fund. The balance of the Retainer Fund will be reflected in each billing statement to
the client. Interest earned on funds maintained in the Retainer Fund are contributed to charitable
purposes in accordance with the Interest on Lawyer Trust Accounts (“IOLTA”) program of the
Idaho Bar.

        The establishment of a Retainer Fund does not constitute either an estimate of or cap on
total fees and costs.

        Fees and costs properly incurred under the Engagement Agreement will be charged
against funds remaining in the Retainer Fund. If fees and costs incurred exceed the balance of
the Retainer Fund, the client is responsible to promptly pay the balance. As new matters are
opened, either the client or the firm may request that a separate Retainer Fund be opened for each
new matter. If that is not done, the Retainer Fund will be available to pay charges associated
with all open matters.

       The fact that funds in the Retainer Fund are available or have been used to pay fees and
costs incurred does not impair the client’s right to dispute any fee or cost. The firm will
reimburse the Retainer Fund (or the client) for any amount determined not to have been properly
charged.
Case 20-00674-JMM        Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28            Desc Main
                                 Document     Page 10 of 13

                                        EXHIBIT C

                                 ANGSTMAN JOHNSON

                                   Fee and Cost Schedule
                                       Professional Fees

        Billing rates for attorneys at Angstman Johnson range between $195 and $350 per hour.
Paralegal billing rates range between $60 and $130 per hour. A complete fee schedule for all
firm timekeepers is available upon request.

       The hourly fees of timekeepers currently expected to be associated with this
representation are listed below.

       T.J. Angstman                                               $350 per hour
       Wyatt B. Johnson                                            $350 per hour
       Matthew T. Christensen                                      $350 per hour
       J. Justin May                                               $350 per hour
       Michelle Points                                             $350 per hour
       Sheli Fulcher Koontz                                        $325 per hour
       Natasha N. Hazlett                                          $325 per hour
       J. Dee May                                                  $275 per hour
       Lea Kear                                                    $275 per hour
       Brian Peterson                                              $250 per hour
       Chad R. Moody                                               $215 per hour
       Nathan A. Fowler                                            $215 per hour
       Branden M. Huckstep                                         $195 per hour
       Caroline Cortens                                            $130 per hour
       Kevin Gilbert                                               $130 per hour
       Lisa Caudill                                                $130 per hour
       Melanie Anderson                                            $130 per hour
       Sheri Mitchell                                              $130 per hour
       David Rojas                                                 $130 per hour
       Candice Booher                                              $130 per hour
       Megan Richmond                                              $95 per hour
       Lorena Scott                                                $95 per hour
       Amber Kaiser                                                $95 per hour
       Amanda Culver                                               $95 per hour
       Abigail Stephens                                            $60 per hour

       The rates quoted above are for the year 2020. Billing rates are subject to adjustment
annually. Any adjustment in the hourly rate or additional personnel will be reflected in your
monthly billing statements.
Case 20-00674-JMM       Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28       Desc Main
                                Document     Page 11 of 13

                                              Costs

       Costs are subject to adjustment annually. Any adjustment will be reflected in the
monthly billing statements presented to the client. The firm does not charge an overhead or
administrative fee for services contracted on a client’s behalf.

                 Photocopying              $0.20/page – all copies over 500
                 Messenger Service         On a case to case matter
                 Westlaw/Lexis             Prevailing rate
                 Long Distance Telephone   Prevailing rate
                 Overtime Staff Charges    $50.00/hour
                 Facsimile                 No Charge
Case 20-00674-JMM          Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28             Desc Main
                                   Document     Page 12 of 13



                                          EXHIBIT D

                                   ANGSTMAN JOHNSON

                                       Conflict Agreement

       Our representation of you is governed by the Rule 1.7 of the Idaho Rules of Professional
Conduct. [1] This rule prohibits the firm from representing two clients where our representation
of one client would be directly adverse to another client unless three conditions are met: (1) the
circumstances are fully explained, (2) each client expressly waives the conflict with written
confirmation, and (3) it is reasonable for us to ask them to do so. The purpose of this Conflict
Agreement is to advise you of actual and potential conflicts and obtain your informed consent
before we undertake your representation. By agreeing to this representation, you hereby waive
the conflicts of interest described here.

                           No Direct Conflicts of Interest Are Anticipated

        The firm is not aware of any direct conflicts of interest with respect to our representation
of you. By direct conflicts, we mean situations in which you and another client have directly
conflicting positions or objectives, and our representation of at least one party involves
advocating that position or pursuing that objective.




       [1]
             Rule 1.7 of the Idaho Rules of Professional Responsibility (effective July 1, 2004)
provides:

       RULE 1.7: CONFLICT OF INTEREST: CURRENT CLIENTS
                (a)      Except as provided in paragraph (b), a lawyer shall not represent a
       client if the representation involves a concurrent conflict of interest. A concurrent
       conflict of interest exists if:
                (1) the representation of one client will be directly adverse to another
                client; or
                (2) there is a significant risk that the representation of one or more clients
                will be materially limited by the lawyer’s responsibilities to another client,
                a former client or a third person or by the personal interests of the lawyer,
                including family and domestic relationships.
                (b)      Notwithstanding the existence of a concurrent conflict of interest
       under paragraph (a), a lawyer may represent a client if:
                (1) the lawyer reasonably believes that the lawyer will be able to provide
                competent and diligent representation to each affected client;
                (2) the representation is not prohibited by law;
                (3) the representation does not involve the assertion of a claim by one
                client against another client represented by the lawyer in the same
                litigation or other proceeding before a tribunal; and
                (4) each affected client gives informed consent, confirmed in writing.
Case 20-00674-JMM         Doc 2    Filed 07/22/20 Entered 07/22/20 15:58:28             Desc Main
                                  Document     Page 13 of 13

                                   Indirect Conflicts of Interest

        In addition to the direct conflicts discussed above, it is possible that the interests of
yourself and those of our other clients could be at odds on matters not directly related to our
representation of you. You should be aware that the firm’s lawyers are engaged in matters on
behalf of a wide variety of clients. This includes, among others, businesses and industries of all
types, banks and other financial institutions, business owners, venture capitalists, trusts, doctors
and hospitals, trade organizations, real estate investors and developers, professional groups,
industry associations, homeowner groups, citizen groups, user groups, policy advocacy
organizations, nonprofits, and governmental entities at all levels, as well as other public and
quasi-public entities. We represent these persons and entities in private transactions as well as
matters before courts, agencies, regulatory and governmental bodies, and state and federal
legislatures. Consequently, the firm’s lawyers are frequently engaged in a variety of public
policy, regulatory, and legislative matters with broad implications.

        It is not unlikely that we may now or in the future represent other persons or entities in
your industry or business. In some cases, this may include direct competitors of yours. It might
also include those with whom you have commercial, financial, regulatory or other relationships.

       It is possible that something that we do on behalf of one client might have implications or
repercussions for your business. For instance, any time we help another client buy a piece of
property, that investment opportunity is not available to you. Likewise, there could be instances
in which we pursue a policy issue or legal precedent on behalf of one client that you might not
consider favorable or desirable.

       In some cases, our clients may be your business competitors or those with whom you
have commercial, financial, regulatory or other relationships. Likewise, we represent clients that
may hold viewpoints or advocate public policy positions contrary to yours. We may also
represent governmental bodies with which you deal on other issues.

       We also represent clients that may hold viewpoints or advocate public policy positions
contrary to those of you. By agreeing to this representation, you have agreed on behalf of
yourself not to disqualify me or my firm from representing any other client on the basis that the
work we are doing for the other client is contrary to the policies, goals or business objectives of
yours so long as the work for the other client is unrelated to the matters on which you have
engaged this firm.

                       Future Conflicts and Termination of Representation

       As stated in the Engagement Agreement, you may end our legal representation of you at
any time. However, by entering into this Engagement Agreement, you agree not to object to our
representation of other existing or future clients as disclosed and described in this Conflict
Agreement.
